OPINIÓN CONCURRENTE EMITIDA POR EL
JUEZ ASOCIADO SR. WOLE.
En sus puntos'principales estoy de acuerdo con la opi-nión de esta corte. Quizás debería darse más énfasis al hecho de que en casos de esta índole, no es suficiente aún una probabilidad razonable en favor de los demandantes, sino que la prueba debe ser clara y convincente. Sin embargo, lo que en parte me ha inducido a emitir una opinión concurrente es que no veo cómo podía admitirse la declara-ción de Domínguez, el supuesto abogado de Mandes. Si era admisible, convengo en que el dejar de presentarlo te-nía gran significación.
Igualmente baso mi opinión concurrente en otro punto, expuesto' tan sólo parcialmente en la opinión principal. Es-tando vivo su supuesto padre y habiéndola inscrito como hija legítima, ninguno de los demandantes tenía interés al-guno o capacidad para atacar el estado legal de Iris Man-des. En mi opinión, Mandes era el único ser viviente que' tenía derecho a presentar tal acción. Los demandantes ante la ley no tenían nexo jurídico.